Citation Nr: 1740136	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-30 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicides.

2. Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to July 1969, to include service in the Republic of Vietnam.

This appeal comes before the Board of Veterans Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Board granted service connection for tinnitus.  The Board remanded the remaining claims to afford the Veteran a new examination of his CAD and obtain private medical records regarding skin cancer.  

The Veteran has submitted evidence relevant only to the service connection issue since the most recent supplemental statement of the case was issued in July 2014.  However, he waived initial RO consideration of the evidence and, in any event, as the Board is granting service connection, there is no need for another adjudication by the RO.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran worked outside without the benefit of sun protection while serving in Vietnam, to which the diagnosed skin cancer during the appellate period is at least as likely as not related.

2.  The Veteran is on continuous medication for coronary artery disease (CAD), but does not experience dyspnea, fatigue, angina, dizziness, or syncope as a result of workload of 7 metabolic equivalents (METs) or less or have left ventricle ejection fraction (LEVF) of 50 percent or less.



CONCLUSIONS OF LAW

1. The criteria for service connection for skin cancer have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. For the entire claims period, the criteria for a rating in excess of 10 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran has currently diagnosed skin cancer, as there are medical records in the claims file demonstrating removal of cancerous cells during the claims period.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has claimed that the skin cancer is due to (1) exposure to sun from working outside without sun protection and (2) exposure to herbicides.  The Board finds the Veteran competent to report being exposed regularly to sun without protection while stationed in Vietnam and finds these reports credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Because the Board will grant service connection based on a medical opinion linking the Veteran's sun exposure in service to skin cancer, the Board need not address the Veteran's herbicide exposure nexus theory.

There are several medical opinions of record discussing the Veteran's sun exposure during service and skin cancer.  The first is an October 2011 medical opinion from the Veteran's private physician, Dr. J.H. Alberts.  She opined that there was "at least a 51% chance that the Veteran's skin cancers are related to the extensive sun exposure he had while in Vietnam."  She noted that the Veteran stated that he was in Vietnam for two years during which he was out in the sun for hours each day and was never offered any type of sun protection by the military.  She stated that it is well-known that the majority of non-melanoma skin cancers are related to excessive ultraviolet light exposure.

In July 2012, before private treatment records were received by VA, the Veteran was afforded a VA examination of his skin cancer.  The examiner noted prior skin cancers in 2000 and 2002 which had not reoccurred.  The examiner then opined that the Veteran's skin cancer it was less likely than not related to service or to a skin rash/sores on the feet documented in service.  Medical records subsequently received by VA contradict this, and the Board cannot rely on this opinion as the examiner did not have the benefit of all favorable relevant evidence at the time the opinion was offered.

In January 2017, the Board obtained an expert opinion regarding the etiology of the Veteran's skin cancer.  The expert, who is a board-certified dermatologist, noted the Veteran's non-melanoma skin cancers, mainly basal cell cancers and pre-malignant skin neoplasms.  He opined that the Veteran's skin cancer was less likely than not related to service, as there was no documentation of skin cancer until many years after service.  The examiner also stated that skin cancer was most closely linked to sun exposure over many years.  The expert also noted that studies relating skin cancer to tactical herbicides were methodologically flawed and failed to show any meaningful association with skin cancer.

In March 2017, the Board obtained an addendum opinion from the expert.  The expert again provided a negative nexus opinion.  He stated that there is substantially less than a 49 percent probability, and likely less than a 1 percent probability that any given year of sun exposure meaningfully or substantially increases the risk.  Instead, the expert stated that over 50 percent of the lifetime risk for skin cancer is age and genetic factors.  He also noted that skin cancer results from a complex chain of events within which ultraviolet light could be only one of many minor contributing factors.

In reviewing the opinions of record, the Board notes that the nexus inquiry is whether there is a 50 percent probability that an in-service event contributed to a currently-diagnosed disability.  The Board is not asking whether at least 50 percent of the risk for developing the currently-diagnosed disability is due to the cited in-service event.  For this reason, both of the expert opinions are given little evidentiary weight.

Therefore, on further consideration, the Board finds Dr. Alberts' opinion to be the most persuasive and probative medical opinion as to the nexus element.  In offering her opinion, she applied the correct standard, i.e. that there is at least a 50 percent probability that sun exposure during service is related to the Veteran's skin cancer.  The Veteran has also submitted studies to the same effect, and the expert's opinion do not refute the core premise of Dr. Alberts' opinion-that skin cancer is caused in part by sun exposure.  In fact, the most recent expert's opinions endorse the premise.  Finally, that skin cancer would be related to sun exposure without protection over two years at a tropical latitude is consistent with knowledge the general public has about skin cancer.  Though not necessarily a simple medical condition upon which a lay opinion could establish a nexus to service, the lay understanding of skin cancer certainly bolsters the Veteran's claim in this case.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).

Given the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for skin cancer is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Increased Rating

The Veteran is in receipt of a 10 percent rating for CAD for the entire appellate period since the award of service connection.  He argues that this rating does not reflect the severity of his symptoms.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's CAD is rated pursuant to 38 C.F.R. § 4.104, DC 7005.  Under that DC, a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than 10 METs with dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs with dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs with dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction less than 30 percent.  Id.

The Veteran was afforded an examination of his heart in April 2011.  He was diagnosed with CAD.  At that time, he was on continuous medication for CAD and has a history of percutaneous coronary intervention.  No diagnostic functional assessment had been conducted, but the Veteran denied experienced dyspnea, fatigue, angina, dizziness, or syncope with any level of activity.  The METs were not estimated between 1 to 10 because the Veteran denied experiencing the above symptoms with any level of physical activity.  A LEVF of 60 percent was noted.  

A December 2011 VA treatment record notes that the Veteran was not then experiencing chest pain, shortness of breath, murmurs or rubs, or an abnormal sinus rhythm.  Private records from Nebraska Heart Institute also reflect that the Veteran did not have any angina pain, diaphoresis, orthopnea, palpitation, syncope, or near syncope symptoms.

The Veteran was afforded another VA examination in March 2014.  The Veteran was noted to have CAD with a history of percutaneous coronary intervention in 2003.  He was on continuous medication for CAD.  The Veteran denied experiencing symptoms at any level of exercises.  No cardiac hypertrophy, dilatation or other abnormality was shown.  LEVF was 55 percent.  Though no electrocardiogram was conduct, despite the request for one in the prior remand, the examination report of record provides sufficient evidence to rate the claim.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In May 2014, an opinion as to the Veteran's METs level was obtained.  The examiner stated that the Veteran's METs were greater than 7 but less than 10, as he had mild coronary disease based on previous intervention, but that moderate activities, such as daily chores and walking 2 miles per day appeared to be unaffected.  The examiner noted that there were not functional limitations due to the disease which would affect the Veteran's employability.

The Board finds that a rating in excess of 10 percent is not warranted.  The evidence of record demonstrates that the Veteran throughout the entire appellate period has engaged in physical activities which would result in a workload of 7 METs without experiencing dyspnea, fatigue, angina, dizziness, or syncope.  Specifically, in May 2014, the examiner noted that the Veteran was able to complete daily chores and walk 2 miles per day without become symptomatic, and no functional limitations due to CAD were noted.  Private treatment records do not provide further evidence of impairment.  The LEFV of 55 percent and 60 percent during the claims period are also said to fall within the normal range.  Cleveland Clinic, Ejection Fraction (September 13, 2017, 10:17 AM), https://my.clevelandclinic.org/health/articles/ejection-fraction.  Finally, the Veteran has not noted limitations which would be indicative of a higher rating.  Thus, based on his use of continuous medication to treat CAD, a 10 percent rating, but no higher is warranted.

In adjudicating this increased rating claim, the Board acknowledges the decision of the Court of Appeals for Veterans Claims (the Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009), in which the Court held that a claim for total disability based on individual unemployability (TDIU) was a part of every increased rating claim.  No evidence related to the Veteran's current employment in relation to his service-connected disabilities has been received since then to raise the issue of TDIU.  Therefore, the Board finds that TDIU has not been raised by the record so as to require the Board to address it further, especially given examination reports indicating that the Veteran can do daily chores and walks 2 miles per day.

There is no doubt to be resolved and a higher initial rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In sum, a rating in excess of 10 percent for CAD is denied.


ORDER

Service connection for skin cancer is granted.

A rating in excess of 10 percent for CAD is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


